TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-08-00654-CV


Jose Resendez, Appellant

v.

Adnan Awad, Individually and d/b/a Beverage Barn; and Doreid Awad,
Individually and d/b/a Beverage Barn, Appellees




FROM THE DISTRICT COURT OF BASTROP COUNTY, 335th JUDICIAL DISTRICT
NO. 26,261, HONORABLE REVA TOWSLEE-CORBETT, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N
 
		On December 12, 2008, on appellant Jose Resendez's unopposed motion, we abated
this appeal and remanded the proceedings to the district court to enable the parties to effectuate a
settlement agreement.  On August 5, 2009, the parties filed a joint motion to reinstate and dismiss
this appeal, indicating they have finalized the settlement.  We grant the motion.  We reinstate and
dismiss this appeal.  See Tex. R. App. P. 42.1(a)(2)(A).

						__________________________________________
						Bob Pemberton, Justice
Before Chief Justice Law, Justices Puryear and Pemberton;
     Chief Justice Law Not Participating

Dismissed on Joint Motion

Filed:   August 12, 2009